Title: From George Washington to Major General Benedict Arnold, 7 May 1779
From: Washington, George
To: Arnold, Benedict



Dear Sir,
Head Quarters Middle Brook May 7th 1779

I have the pleasure to inform you that the time of your trial is now finally fixed on the first day of June. If something very extraordinary does not intervene to prevent it, it will certainly come on then; as I am truly desirous that it may have as speedy a decision, as a regard to propriety will permit. I am Dr Sir with much esteem your most Obedt servant
G.W.
